UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4938


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ARACELY LOPEZ GOMEZ,

                  Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cr-00016-WO-2)


Submitted:    August 3, 2009                 Decided:   August 21, 2009


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anna Mills Wagoner, United States Attorney,
Terry M. Meinecke, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aracely     Lopez    Gomez        was     convicted      after     pleading

guilty to possession with intent to distribute marijuana, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006), and was

sentenced to forty-six months of incarceration and a five-year

term of supervised release.              On appeal, Gomez argues that the

district   court    abused     its   discretion        by    imposing     a   term    of

supervised     release   significantly             greater   than     necessary       to

achieve the sentencing objectives of 18 U.S.C. § 3553(a) (2006).

Finding no error, we affirm.

           When    determining       a   sentence      and   term    of     supervised

release,     the   district    court     must       calculate     the     appropriate

advisory guidelines range and consider it in conjunction with

the factors set forth in 18 U.S.C. § 3553(a) (2006).                          Gall v.

United States, 552 U.S. 38,                  , 128 S. Ct. 586, 596 (2007).

Appellate review of a district court’s imposition of a sentence,

“whether   inside,    just     outside,       or    significantly       outside      the

[g]uidelines range,” is for abuse of discretion.                        Id. at 591.

Sentences within the applicable guidelines range may be presumed

by this court on appeal to be reasonable.                        United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

           The district court followed the necessary procedural

steps in sentencing Gomez, appropriately treating the guidelines

as advisory, properly calculating and considering the applicable

                                         2
guidelines     range     and    supervised       release       term,   performing       an

individualized assessment of the § 3553(a) factors to the facts

of the case, and stating in open court the reasons for the

sentence.      United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).      Here,   in    selecting        a    five-year      term    of    supervised

release, the court articulated the relevant factors, including

the need to protect the public after Gomez’s release from a low-

end   guidelines    sentence,         to   deter    her    from   further      criminal

activity, and to provide guidance to a young defendant involved

in the distribution of a large quantity of drugs.                        Gomez’s term

of    supervised    release      is    within      the    guidelines        range,    USSG

§ 5D1.2(a)(1), and is thus presumed reasonable on appeal.                            Gomez

offers no persuasive argument to rebut that presumption.                                We

conclude that the district court did not abuse its discretion in

imposing the chosen term of supervised release.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented      in   the    materials

before   the    court    and    argument        would    not    aid    the   decisional

process.

                                                                               AFFIRMED




                                            3